FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                   TENTH CIRCUIT                            August 25, 2014

                                                                         Elisabeth A. Shumaker
 CHRIS TILLOTSON,                                                            Clerk of Court
        Petitioner - Appellant,
 v.                                                          No. 14-1282
                                                    (D.C. No. 1:14-CV-00751-LTB)
 WILLIAM MAY; THE ATTORNEY                                     (D. Colo.)
 GENERAL OF THE STATE OF
 COLORADO,
        Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Following a bench trial in 2009, a Colorado state district court judge found Chris

Tillotson not guilty by reason of insanity of second degree assault on a police officer and

other charges. The court remanded him to the custody of the Colorado Department of

Human Services. He is confined in the Colorado Mental Health Institute.

       Proceeding pro se, Mr. Tillotson moved on March 21, 2014, for a writ of habeas

corpus under 28 U.S.C. § 2254. The district court dismissed the motion as untimely. He

now seeks a certificate of appealability (“COA”) to challenge the district court’s




       *This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
dismissal. See 28 U.S.C. § 2253(c)(1) (requiring a COA to appeal the denial of a habeas

petition). We have jurisdiction under 28 U.S.C. § 1291.

       Where, as here, the district court dismisses a petition on procedural grounds, we

will grant a COA only if the petitioner can demonstrate both “that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       In his Combined Opening Brief and Application for Certificate of Appealability,

Mr. Tillotson not only fails to demonstrate the dismissal of his habeas motion as untimely

is debatable, he does not address untimeliness at all. Because Mr. Tillotson continues to

proceed pro se, we construe his “arguments liberally; this rule of liberal construction

stops, however, at the point at which we begin to serve as his advocate.” United States v.

Pinson, 584 F.3d 972, 975 (10th Cir. 2009). We therefore will not “make his arguments

for him.” Walters v. Wal-Mart Stores, Inc., 703 F.3d 1167, 1173 (10th Cir. 2013).

       We deny COA and dismiss this matter. We deny his request to proceed ifp.

                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge